DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a reset module” in claim 1,
“a compensation module” in claim 1, 
“light emitting module” in claim 1,
“light emitting component” in claim 4,
“light emitting component” in claim 10, and
“light emitting component” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites the limitation “the reset step” (line 5).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “reset step.”

Claim 7 recites the limitation “the compensation step” (line 13).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “compensation step.”

Claim 7 recites the limitation “the light emitting step” (line 22).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “light emitting step.”

The term “high level(s)” in claim 7 is a relative term which renders the claim indefinite.  The term “high level(s)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “high level(s)” is purely subjective.

The term “low level” in claim 7 is a relative term which renders the claim indefinite.  The term “low level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “low level” is purely subjective.

Claim 10 recites the limitation “the second driving signal” (line 15 – and subsequently).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “second driving signal.”

Claim 10 recites the limitation “the data signal” (line 16 – and subsequently).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “data signal.”

Claim 10 recites the limitation “the first driving signal” (line 17 – and subsequently).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “first driving signal.”

Claim 10 recites the limitation “the third driving signal” (line 21 – and subsequently).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “third driving signal.”

The term “high level(s)” in claim 13 is a relative term which renders the claim indefinite.  The term “high level(s)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “high level(s)” is purely subjective.

The term “low level” in claim 13 is a relative term which renders the claim indefinite.  The term “low level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “low level” is purely subjective.

The term “high level(s)” in claim 16 is a relative term which renders the claim indefinite.  The term “high level(s)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “high level(s)” is purely subjective.

The term “low level” in claim 16 is a relative term which renders the claim indefinite.  The term “low level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “low level” is purely subjective.

Claim 16 recites the limitation “the first driving signal” (line 4 – and subsequently).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “first driving signal.”

Claim 16 recites the limitation “the second driving signal” (line 4 – and subsequently).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “second driving signal.”

Claim 16 recites the limitation “the third driving signal” (line 5 – and subsequently).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “third driving signal.”

Claim 16 recites the limitation “the first thin film transistor” (line 6 – and subsequently).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “first thin film transistor.”

Claim 16 recites the limitation “the data signal” (line 9 – and subsequently).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “data signal.”

Claim 16 recites the limitation “the pixel driving circuit” (line 22).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “pixel driving circuit.”

Claim 16 recites the limitation “the light emitting component” (line 23 – and subsequently).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “light emitting component.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi (US 2012/0199854 A1).

Regarding claim 1, Noguchi discloses a pixel driving circuit, comprising:
a reset module [e.g., Fig. 1: T1, C2], 
a compensation module [e.g., Fig. 1: T2, T3, T4, C1], and 
light emitting module [e.g., Fig. 1: OLED, T5, T6]; 
wherein the reset module is configured to receive a first driving signal [e.g., Fig. 1: scan[n-1] ], and 
transmit a data signal [e.g., Fig. 1: Vini] to the compensation module to reset the compensation module under control of the first driving signal; 
wherein the compensation module is configured to receive a second driving signal [e.g., Fig. 1: scan[n] ], and 
e.g., of Fig. 1: T4] under control of the second driving signal (e.g., see Abstract, claim 1, Paragraphs 9-31);
wherein the light emitting module is configured to receive a third driving signal [e.g., Fig. 1: em[n] ], and 
emit light under control of the third driving signal (e.g., see Paragraphs 66-73).

Regarding claim 2, Noguchi discloses the reset module includes 
a fourth thin film transistor [e.g., Fig. 1: T1] and 
a first storage capacitor [e.g., Fig. 1: C2];
a gate of the fourth thin film transistor is configured to receive the first driving signal, 
a source of the fourth thin film transistor is connected to the data signal, and 
a drain of the fourth thin film transistor is connected to the compensation module and an end of the first storage capacitor; 
the other end of the first storage capacitor is connected to the second driving signal (e.g., see Paragraphs 66-73).

Regarding claim 3, Noguchi discloses the compensation module includes 
a first thin film transistor [e.g., Fig. 1: T4], 
a second thin film transistor [e.g., Fig. 1: T3], 
a third thin film transistor [e.g., Fig. 1: T2] and 
a second storage capacitor [e.g., Fig. 1: C1];
a gate of the first thin film transistor is connected to an end of the second storage capacitor, a drain of the third thin film transistor and the reset module, 

a source of the first thin film transistor is connected to the light emitting module and a drain of the second thin film transistor;
a gate of the second thin film transistor is connected to a gate of the third thin film transistor, the second driving signal and the reset module;
the other end of the second storage capacitor is connected to the light emitting module (e.g., see Paragraphs 66-73).

Regarding claim 4, Noguchi discloses the light emitting module includes 
a fifth thin film transistor [e.g., Fig. 1: T5], 
a sixth thin film transistor [e.g., Fig. 1: T6] and 
light emitting component [e.g., Fig. 1: OLED];
a gate of the fifth thin film transistor is connected to the third driving signal and a gate of the sixth thin film transistor, 
a source of the fifth thin film transistor is connected to a first voltage [e.g., Fig. 1: ELVDD], and 
a drain of the fifth thin film transistor is connected to the compensation module; 
a source of the sixth thin film transistor is connected to the compensation module, and 
a drain of the sixth thin film transistor is connected to an anode of the light emitting component;
a cathode of the light emitting component is connected to a second voltage [e.g., Fig. 1: ELVSS] (e.g., see Paragraphs 66-73).

Regarding claim 7, Noguchi discloses a driving time sequence of the pixel driving circuit includes 
a reset stage [e.g., Fig. 15: a], 
a first capacitive coupling moment [e.g., Fig. 15: start of b], 
a compensation stage [e.g., Fig. 15: b], 
a second capacitive coupling moment [e.g., Fig. 15: end of b] and 
light emitting stage [e.g., Fig. 15: c];
in the reset step, 
the first driving signal is a low level, 
the second driving signal and the third driving signal are high levels, 
a voltage of the gate of the first thin film transistor is a voltage of the data signal; 
in the first capacitive coupling moment, 
the second driving signal is changed from a high level to a low level, 
a voltage of the gate of the first thin film transistor is a difference between a voltage of the data signal and 
a voltage of a coupled signal through coupling of the first storage capacitor;
in the compensation step, 
the second driving signal is a low level, 
the first driving signal and the third driving signal are high levels, 
a voltage of the gate of the first thin film transistor is a difference between a voltage of the data signal and a threshold voltage of the first thin film transistor; 
in the second capacitive coupling moment, 

a voltage of the gate of the first thin film transistor is the sum of a difference between a voltage of the data signal and a threshold voltage of the first thin film transistor and a voltage of the coupled signal through coupling of the first storage capacitor; 
in the light emitting step, 
the third driving signal is a low level, 
the first driving signal and the second driving signal are high levels, 
the pixel driving circuit generates a driving current configured to provide to the light emitting component for driving the light emitting component to emit (e.g., see Fig. 1; Paragraphs 22-42).

Regarding claim 8, Noguchi discloses the first thin film transistor, the second thin film transistor, the third thin film transistor, the fourth thin film transistor, the fifth thin film transistor and the sixth thin film transistor are p-type thin film transistors (e.g., see Fig. 1; Paragraphs 66-73).

Regarding claim 9, Noguchi discloses the first driving signal, the second driving signal and the third driving signal are provided from an external timing controller [e.g., Fig. 1: external source of scan[n-1], scan[n], em[n] ] (e.g., see Paragraphs 66-73).

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claims 1-4; furthermore, Noguchi discloses a gate of the first thin film transistor is connected to an end of 
a source of the first thin film transistor is connected to a drain of the second thin film transistor and a drain of the fifth thin film transistor, and 
a drain of the first thin film transistor is connected to a source of the third thin film transistor and a source of the sixth thin film transistor;
a gate of the second thin film transistor is connected to a gate of the third thin film transistor, the other end of the first storage capacitor and the second driving signal; 
a source of the second thin film transistor is connected to the data signal;
a gate of the fourth thin film transistor is connected to the first driving signal; 
a source of the fourth thin film transistor is connected to the data signal;
a gate of the fifth thin film transistor is connected to a gate of the sixth thin film transistor and the third driving signal; 
a source of the fifth thin film transistor is connected to the other end of the second storage capacitor and a first voltage;
a drain of the sixth thin film transistor is connected to an anode of the light emitting component;
a cathode of the light emitting component is connected to a second voltage (e.g., see Fig. 1; Paragraphs 66-73).

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 7.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 8.

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claim 9.

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 7.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2012/0199854 A1) in view of Takahara et al (US 2009/0201231 A1).

Regarding claim 5, Noguchi does not appear to expressly disclose specific capacitances for the first and second storage capacitor.
However, Noguchi discloses a capacitor [e.g., Fig. 1: Cad] having a capacitance of 60fF - which is both between 50fF and 80fF and between 50fF and 150fF (e.g., see Fig. 14, Paragraphs 16-18).
Noguchi is analogous art because it is from the shared inventive field of OLED display devices.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine Noguchi’s disclosed capacitance value with Noguchi’s capacitors [e.g., Fig. 1: C1, C2] so as to provide sufficient storage space for stored values.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Noguchi’s disclosed capacitance value with Noguchi’s capacitors [e.g., Fig. 1: C1, C2] as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Noguchi does not appear to expressly disclose specific voltage values.
However, Takahara discloses a high voltage level [e.g., Fig. 62A: VGH = 8V] of the second driving signal is between 8V and 9V; and 
a low voltage level [e.g., Fig. 62B: VGL = -5V] of the second driving signal is between -5V and -6V (e.g., see Paragraphs 749-756).
Noguchi and Takahara are analogous art because they are from the shared inventive field of OLED display devices.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine Takahara’s disclosed voltage levels with Noguchi’s second driving signal so as to provide sufficient voltage levels to control the transistors.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Takahara’s disclosed voltage levels with Noguchi’s second driving signal as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 6, Takahara discloses the first voltage is between 3V and 5V [e.g., Fig. 62C: Vdd = 5V] and 
the second voltage is between -2V and -4V [e.g., Fig. 62D: Vss = -3V] (e.g., see Paragraphs 749-756).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine Takahara’s disclosed voltage levels with Noguchi’s voltages so as to provide sufficient voltage levels to control power the pixel.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Takahara’s disclosed voltage levels with Noguchi’s voltages as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 11, this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel driving circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
4 June 2021